668 S.E.2d 24 (2008)
Brian L. BLANKENSHIP, Thomas J. Dimmock, and Frank D. Johnson
v.
Gary BARTLETT, as Executive Director of the State Board of Elections, Roy Cooper, as Attorney General of the State of North Carolina, and the North Carolina State Board of Elections.
No. 455PA06-2.
Supreme Court of North Carolina.
October 9, 2008.
Donald G. Hunt, Jr., Jamie L. Vavonese, Amie C. Sivon, Fuquay-Varina, for Blankenship, et al.
Alexander McC. Peters, Susan K. Nichols, Karen E. Long, Special Deputy Attorney Generals, for State of NC.
Prior report: 184 N.C.App. 327, 646 S.E.2d 584.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs on the 7th day of August 2007 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendants, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 9th day of October 2008."
Upon consideration of the petition filed on the 7th day of August 2007 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 9th day of October 2008."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).